 SIX ROBBLEES' INC.13CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct.2.TheUnion is a labor organization within the meaningof the Act.3.By threatening A. J. Spain, Jr., with refusal of employment because he fileda grievance with respect to conditions of employment,Respondent has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.By refusing to employ A. J. Spain,Jr., from November 28, 1961, to January 24,1962, for having filed the grievance aforementioned,Respondent has engaged in un-fair labor practices within the meaning of Section8(a) (1) of the Act.5.By refusing to give A. J. Spain,Jr., employment as a truckdriver on and afterApril10, 1962, because he filed the grievance aforementioned and the charge inCase No. 26-CA-1217,Respondent violated Section 8(a)(1) and 8(a)(4) of theAct.6.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section2(6) and (7)of the Act.IV. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices it isrecommended that Respondent be ordered to cease and desist therefrom,and to takecertain affirmative action designed to effectuate the policiesof the Act.It havingbeen found that Respondent has illegally denied Spain employment,it is recom-mended that Respondent be required,when work for casual or extra employees isavailable at its Nashville terminal,to offer such employment to Spain,includingemployment as a truckdriver.It is further recommended that Respondent be re-quired to make Spain whole for any loss of pay he may have suffered because ofthe failure to employ him in any capacity betweenNovember28, 1961, andJanuary 24,1962, and for Respondent's refusal to employ him as a truckdriver onand afterApril 10,1962; the exact amount thereof to be determined in complianceproceedings.In arriving at the total amount of backpay to which Spain may beentitled,there shall be deducted therefrom the sum of$325 paid to him on or aboutMay 21,1962.Backpay shall be computed in accordance with the formula setforth in F.W. Woolworth Company,90 NLRB 289, and shall bear interest asprescribed inIsis Plumbing & Heating Co.,138 NLRB 716.[Recommended Order omitted from publication.]Six Robblees'Inc.andRetail Clerks Union, No. 367, Retail ClerksInternationalAssociation,AFL-CIO.Case No. 19-CA-2470.April 16, 1963DECISION AND ORDEROn January 15,1963, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-142 NLRB No. 3. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report and entire record in the case, including the exceptionsand briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERThe Board adopts the Recommended Order of the Trial Examiner 2'For the reasons set forth in the dissenting opinion In IsisPlumbing & Heating Co.,138 NLRB 716, Member Rodgers would not award interest on backpay.-The notice is hereby amended so that It will read:NOTE.-We will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA hearingin this proceeding was held in Seattle,Washington, on November 6,1962, before TrialExaminer EugeneK. Kennedy.The principalissueslitigatedwere whetherRespondent,SixRobblees'Inc.,herein called Respondent,discrim-inatedwith respect tothe employment of oneKenneth Devennyand whether Re-spondentbreacheditsobligation to bargainwith Retail Clerks Union No. 367, Re-tailClerksInternational Association,AFL-CIO,hereincalled the Union.Upon the entire record, my observationof the witnesses,and consideration ofbriefs filed by the General Counseland Respondent,Imakethe following:FINDINGS OF FACT1.JURISDICTION OF THE BOARD AND THE BUSINESS OF THE RESPONDENTRespondent is a Washington corporation with its principal place of business atSeattle,Washington,and with a branch in Tacoma, Washington.This branch, theone involved in this case,is engaged in the business of selling truck and trailer partsand equipment,at wholesale and retail.Within the past 12 months Respondent hasreceived at its Tacoma store,truck and trailer parts and equipment valued in excessof $50,000 from firms which purchased this equipment directly from outside theState of Washington.Within the past 12 months Respondent has sold truck andtrailer parts and equipment valued in excess of $50,000 from its stores located withinthe State of Washington,including the Tacoma branch store.Respondent is now, and at all times material herein has been,an employer en-gaged in commerce or in a business affecting commerce within the meaning of theAct.H. THE LABOR ORGANIZATION INVOLVEDThe Union is regularly engaged in representing employees and entering into col-lective bargaining on their behalf.It is found that it is a labor organization withinthe meaning of the Act.111.THE UNFAIR LABOR PRACTICESA. The eventsThe complement of personnel at Respondent'sTacoma branch included KennethDevenny, counterman;Lane Jones, a partsman; a manager named Robert Dille;and an outside salesman named Barnes.Devenny was employed by the Respondent in December 1957 and was terminatedAugust 3, 1962.During his employment he had received several wage increasesbringing his salary to $450 a month at the date of his termination.Approximately in January 1962 Devenny had asked Robert Dille, the store man-ager,to increase his salary to the amount of the union scale than existing in Tacoma.On or about April 30, 1962, Dille informed Devenny that he was to be given a wageincrease but not enough to bring him to the union scale.Devenny expressed dis-satisfaction and informed Dille there was nothing left for him but to go to the Union.After this,on May 7, 1962,Dille, the store manager,also went to the Labor Templein Tacoma and talked to a Harry Wuestney,theUnion'sbusiness representative. SIX ROBBLEES' INC.15He inquired from Wuestney about the procedure required for employees of Re-spondent to join the Union.'When he returned to the store Dille told Devenny thatin order to join the Union it was necessary to sign application cards.On May 8,Devenny and Jones went to the Labor Temple and executed union application cards.On their return to the shop Devenny informed Dille that he and Jones had signedunion cards.2About a week later Wuestney called on Dille at the Tacoma store and gave hima proposed contract to be executed.Dille informed Wuestney that he would haveto send the document to Seattle for the approval of Robblee, Respondent's president.Abouta week later Dille informed Wuestney that Robblee would not sign a con-tract and suggested that he make an appointment to see Robblee in Seattle.Wuestneydid so and,along with another union representative,met with Robblee in Seattle onMay 29, 1962.At this meeting Robblee stated that he doubted the Union represented a majorityof Respondent'sTacoma employees.He also stated that he had no intention ofsigning a contract with any labor organization.3The meeting terminated withWuestney saying something to the effect that the Union would have to go the longway around and follow legal procedure,and without any discussion concerning theprovisions of the proposed contract.On June 1,1962,a letter was sent to Robblee requesting him to appear before theexecutive board of the Retail Clerks Union.Neither Robblee nor his representa-tive appeared at this meeting.The Union then filed a representation petition withthe National Labor Relations Board on June 22, 1962, seeking recognition of aunit composed of a counterman and partsmen and excluding from the claimedappropriate unit the manager and outside salesman.On July 9, 1962, the Union filed an unfair labor practice charge with the NationalLabor Relations Board.The events preceding this charge were as follows:Sometime in late June 1962 on a Friday, Robblee told Dille that he was to haveBarnes, the outside salesman, and Devenny, the counterman,switch jobs.WhenDevenny was informed of this by Dille he informed Dille that he would liketo have the weekend to think it over?Devenny then advised Wuestney,the unionrepresentative,of the developments and Wuestney advised Devenny to accept theoutside salesman job and he(Wuestney)would file an unfair labor practice chargewith the National Labor Relations Board.This charge was filed by Wuestney onJuly 9,1962, alleging that Respondent threatened to assign Devenny to work as anoutside salesman because of his activities on behalf of the Union.The following Monday, Devenny told Dille he would accept the outside salesmanjob, although he preferred to work in the store.On the next day, Dille took Devennywith him to confer with Robblee in Seattle.At this meeting Robblee gave Devennythe "same pitch"that he always gave his new salesmen,as indoctrination.Despitethis,Devenny advised Robblee that although he would take the job as outside sales-man, he would prefer to remain working inside the store.Robblee informed Devennythat he would then"leave things as they were for now."1Dille testified that the purpose of his visiting Wuestney was to ascertain how the em-ployees could obtain medical benefits.Although this was probably included in the sub-jects covered in his conversation with Wuestney,as indicated above,it is also found, basedon the credited testimony of Wuestney,that he made inquiries as to how Respondent'semployees could join the Union.2This finding Is based on Devenny's credited testimony.Dille's dental that he evermentioned union cards to Devenny is unpersuasive in the context of the small Informalshop with admitted conversations about the Union and in view of the fact that Dille, thestore manager,visited the union hall on May 7, and on May'8 Devenny and Jones duringworking hours went to the union offices where they signed the union application cards andreturned to the store before 5 p.m., which was closing time of the store.'Robblee denied that he made this statement attributed to himinWuestney's testi-mony.In addition to considering the demeanor of these witnesses in makingthe findingthat Robblee made this statement,Ro'bblee's testimony in general was not of a convincingnature as it appeared unduly prolix and nonresponsive.4Devenny testified that Dille suggested lie get in touch with the Union.Dille deniedthis.Ifind Devenny's testimony more consistent with the preceding events includingDille's admitted visit to the union office in May 1962.The conduct of Dille suggests atthe early stages he was in favor of the employees being represented by the Union but asevents progressed into July 1962,apparently the pressure exerted upon hint from Robbleeforced Dille to take a Position against union organization which culminated in Devenny'sdischarge. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent introduced a document purporting to reflect the dates of wage in-creases given to employees including Devenny and Jones, as follows:SIX ROBBLEES, INC.Lane Jones: Start-June1, 1961.Dates and rate of pay per month: 56/1/61-------------------------------------------------$335.0012/1/61------------------------------------------------350.006/1/62-------------------------------------------------375.00Keith Devenny, Jr.: Start-Dec. 16, 1957.Dates and rate of pay per month:12/16/57-----------------------------------------------$320.003/15/58------------------------------------------------330.001/1/59-------------------------------------------------350.004/15/60------------------------------------------------385.007/1/60-------------------------------------------------400.0011/1/61------------------------------------------------415.006/1/62-------------------------------------------------450.00The wage increase given to Jones and Devenny was made several weeks after Re-spondent's Tacoma manager received notice of the Union's majority status.6 Itwas also instituted after Respondent's President Robblee had been advised by Dillethat Jones and Devenny had made formal application to the Union.Robblee didnot specifically deny that he had knowledge of Jones and Devenny belonging to,or having made application to, the Union.The finding that he was aware that theyhad made application is based on Devenny's credited testimony to the effect thathe was in Dille's office when Dille put in the telephone call to Robblee in Seattleand heard him state on the telephone that Jones and Devenny had made formalapplication to the Retail Clerks Union and that he was sending Robblee a copy ofthe proposed union contract.At this point in the conversation Dille asked Devennyto step out of the room.On August .1, 1962, the first amended charge was filed by the Union againstRespondent,alleging that Respondent gave a termination notice to Lane Jonesbecause of activities on behalf of the Union, and also alleging that Respondent hadrefused to bargain in violation of Section 8(a)(5) of the Act.On July 25, 1962, Lane Jones was given a termination notice by Respondent.Respondent received a copy of the first amended unfair labor practice charge onAugust 2, 1962.Devenny was fired by Dille on the morning of August 3, 1962.Dille informed Devenny that the reason for his discharge was "because there wastoo much friction."The alleged reasons for Devenny's discharge are contained more specifically in aletter that Dille wrote Robblee on the night of August 2, 1962, and sent to himon August 3, 1962:THURSDAY EVENING, AUG. 2, 9:00 P.M.Mr. J. H. RoIIBLEE,% Six Robblees' Inc.,1700 4th So.,Seattle,Wash.DEAR HANK:I am mailingthis to you after I talk to you on the phone tomorrowmorning. I am writing it now so that you will know that my actions are notthe result of a condition of momentaryanger.The situations that bring me5 The testimony of Devenny concerning the timing of his wage increases is confused. IfRespondent's exhibit concerning the dates of the wage increases set forth above is correct,Devenny's memory is faulty when he testified that lie received a $15 wage increase andin the following paycheck he received an additional $35.Devenny was also confused asto months and years with relation to other events.With respect to the timing of thewage IncreaseRobblee's testimony is also somewhatconfused.He testified inconsistently that he made a decision to give Devenny his increaseIn April and then in June 1962. The explanation of this that he made later in his testi-mony was to the effect that he decided to give the increase in April but decided on theamount in June.eThe record establishes that Dille was a supervisor within the meaning of the Act andknowledge conveyed to him is attributed to Respondent as well as his actions as a super-visor being chargeable to Respondent. SIX ROBBLEES' INC.17to this decision have been occuring for some time now, and have become moreapparent the last two or three weeks.Tomorrowevening I leave fora two weekvacation and Ifeel that this is themost appropriate time formy action.Tomorrowmorning I am dischargingKenny Devenny fromour employ. Ido not like threats or pressures put on me andI hope youdo nottake my nextstatement as such toward you.Ifmydischarging of Kenny does not meetwith yourapproval then myserviceswill beno longer available to Six Robblees'. I cannot continue to actas manager of this branchwithan employee whom I cannot trust and one whocannot accept my confidence in him in the manner inwhich I extend thatconfidence.Perhaps I have been too liberal or easy with the other employees here. Istill feel thoughthat thiswas and isthe only wayto operate a small groupsuchas we havehere.Thereare so few of ushereto go aroundthat we eachmust do alittle of everythingand be each other persons'right hand.We musthave confidence and trust in each other's actions.We have tobe a team or wewill drivethe business elsewhere,and that is what has been happening herein, the last few weeks.Specifically:1) In the last few weekstwo or threetimes a day I havehad to call Kennyup front from the warehouse(where he was talking casuallywith Lane, whowas either lining shoes or doing stock work)to help me with two or threecustomers who are waiting for service.At thislate date in his employmenthe knows of enough work up front to keep him busy without bothering someone else.Besides which,withthe doors to the warehouse open the openingand closingof thefront door can easily be heard.2) Tuesdayafternoon of this week(July 31)about4:00 P.M. I was waitingon Bill Bevan of St.RegisPaper Co.While we were waiting for a phonecall from their Maintenance Supt. inMortonI bought Bill a coke from ourmachine.Kennynoticedthatitwas getting low on coke,so he proceeded torefil the machine.This was fine.At this time Bob White (one ofBob Carlson'sdrivers)drove up in his logging truck and came in for somepart that heneeded.By now I was on the phone talking long distance to Morton, andanother customer has also entered the store, who Lane was taking care of.Bob White pleadedwith Kennyfor a good five minutes to help himfind whathe wanted until Kenny finally finished loadingthat very important cokemachine and found him what he needed.As you know, Pacific Ave. at 4:00P.M. is not avery good placeto have a loggingtruckparked in a restricted zone.3)On atleastthreeoccasions(and Ibelievemore) in thelast two weeksKenny has stated"I have to go up town" to whichI have given permission andsaid"hurryback".Thismorning the same thingoccurred.After approximatelyan hour I was getting a little impatient.Things werebeginning to pile upand in walked the Stemco factory representativewithwhom I had agreedto spend some time.I told Lane "call the union office andtellKenny to getback here."He was slightlytaken abackand asked me whattheirnumber was.I told him thatI didn'tknow but to lookitup and call him.This he didand within a few minutes Kenny returned.In the past if one of the employees has had some legitimate or urgent busi-ness uptown(and it has been up to themwhether itwas legitor urgent) theyhave been extended the time for I have feltthat they wouldreciprocate inspirit and effort hereat the job whenthe needs arose, andI haveno objection tothem seeing the union peopleon theirown time, but I do take as an insult tome personallytheir abuse of libertiesI offer in good faith.I don't think thatspending timein the Unionoffice whilethe companyis payingthem is exactlya legitimate reason for "goinguptown."4) This afternoonabout 3:15 I had tomake a rushcall to American Con-crete with some studs and nuts for a front end loaderwhich hadlost a wheel.Lane was in theback of the shop, dirty from work, trying toget some thingsout for a brake job atSea-Tac Equip.As I drove awayI looked back to seeKenny walking across the street to have coffeewitha transeientcustomer,leaving Lane aloneand busy withhis work to answer the phone and wait onany customers that might need taking careof.Thistime of day is generallyour busiest time.Thisto me is just poor judgment or contempt for the interest of the business.These are a few specific instances.I can relate more if need be. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDHank, don't worry about me if you choose to reverse my decision. I havehad one good looking offer down in Oregon, and I am sure there are othersituations available if I do a little looking. I have always been proud to workfor Six Robblees'. I have tried to do a good job, thoughsometimes I mayhave fallen short.There have been times when I was not too happy,but I imagineif I were a Vice President of General Motors that there would be the samenumber of times when I would feel abused.We are all of us human and we allhave ego's.I imagine there have been just plenty of times you have been un-happy with me.If for any reason you desire to reach me during the next two weeks we willprobably be at Lake ChelanStatePark.General Delivery, Chelan, Wash. willreach us if we are there.At any rate I will send you a card, for if you agreewith my decision you may need more specifics to answer the NLRB.Very respectfully,[S]Bob,R. P. DILLE.In his testimony Dille related that personal friction with Devenny commencedabout 2 or 3 weeks prior to his discharge when Devenny was asked to take the outsidesalesman job.Dille testified that before this Devenny had been a satisfactory em-ployee.Dille also admitted that the alleged reasons for Devenny's dismissal werenot discussed with Devenny prior to,or at the time of,his discharge.In this con-nection it is also noted that Robblee conceded that he thought very highly ofDevenny's job performance and was greatly surprised when he learned that Devennyhad been discharged. The opening paragraph of Dille's letter to Robblee of August 2,1962, casts doubt on Robblee's statement that he first heard of Devenny's dischargefrom his lawyer after a charge had been filed by the National Labor Relations BoardThis charge was filed on August 3, 1962. In the letter whichis setforth above,Dille advised Robblee that he intended to call him on the morning of August 3 andinform him of his decision to terminate Devenny.Robblee also testified that Dilledid the hiring and firing of employees after consulting with him.The procedureutilized by Dille in firing Devenny without consulting Robblee or the individualRobblee left in complete charge of his affairs was obviously a deviation from thecustomary procedure, if, in fact, it was Dille's decision to fire Devenny.With refer-ence to the four incidents in Dille's letter of August 2, 1962, which Dille describedas specific reasons for Devenny's discharge, Devenny credibly testified, as follows:(1) The first incident in effect charges Devenny with neglecting his work and withbothering Jones instead of helping Dille wait on the customers.Devenny's testimonyputs this charge in proper perspective.For 2 or 3 weeks before his discharge therewere heavy shipments coming into the store and the outside salesman Barnes wason his vacation and it was necessary for him to assist Jones in putting the parts awaythat were received during this period.Devenny's testimony is credited to the effectthat he was performing necessary work and not "bothering someone else" when hewas not in the front part of the store. (2) Dille also claimed in effect that Devennywas neglecting a customer who was waiting for parts with his truck double parkedin the street.Devenny testified that he was filling the coke machine and was chattingcasually with a customer who was waiting while Jones brought in parts the customerwas waiting for, and that when Jones had brought the parts Dille then waited on thecustomer for the additional part that was already in stock and that he did not delaythe customer as charged by Dille. (3) With respect to Dille's third alleged reasonfor discharging Devenny it appears on the face of Dille's letter that union activitiespreviously permitted by Dille were used as the reason for discharging Devenny.Prior to this incident Dille had permitted Devenny to use his own discretion to goon personal business, including visits to the union office.With respect to the con-duct complained of by Dille it appears from the record that Dille knew that Devennywas at the union office when he asked Jones to telephone Devenny and ask him toreturn to the store.Consequently,it is clearthat one of the specific reasons Dilleutilized for the termination of Devenny was his engaging in visits to the union office,which heretofore had been permitted by Dille. (4) Dille also complained thatDevenny went across the street to get a cup of coffee leaving Jones alone in thestore.Devenny credibly testified that this was a common practice and each employeefrequently left one man in the store for a brief period when he went across the streetto have coffee with a customer.In short, of the four reasons advanced by Dille for firing Devenny three constitutedinconsequential trivia at best and the fourth is an admission that Respondent was inpart motivated in firing Devenny because he was engaging in union activity. SIX ROBBLEES' INC.19Concluding Findings1.The appropriate unitAs alleged in the complaint,a unit appropriate for collective bargaining was herecomposed of a counterman and partsmen,excluding the manager and outside sales-men.This was the unit described in the petition filed by the Union on June 27, 1962,but it was not particularly described to Robblee on the occasion of the May 29 meet-ing with the union representative.The failure to do so by Wuestney was in substan-tialmeasure attributable to Robblee's announcement that he would never sign acontract with any labor organization.Obviously,itwould have been a useless acton the part of the union representative to indicate the claimed appropriate unit.Moreover,Respondent did not base its refusal to bargainwiththe Union on anyclaimed different view as to what constituted an appropriate unit, and in the circum-stances here presented,the refusal of Respondent to bargain cannot be justified be-cause the precise description of the claimed unit was not specified at the May 29meeting.The recordreflects the outside salesman spent about 25 percent of his time in thestore, some of which time was spent in doing the same work performed by the coun-terman and partsman.Robblee characterized the work of the outside salesman as"diametrically opposite"from that done by the counterman and partsman.Whetheror not this characterization is too extreme it seems clear that the unit alleged by theGeneral Counsel is appropriate for collective bargaining.Since the work performedby counterman Devenny and partsman Jones was of a similar nature, and the sales-man's work was very different,and the only other remaining employee in theTacoma branch was a manager who was a supervisor within the meaning of theAct, a unit of countermen and partsmen clearly is appropriate.2.Majority status of the UnionDevenny and Jones, the only two employees in the appropriate unit,signed unionauthorization cards on May 8, 1962. This was known to Respondent prior to May 29,1962.Hence there is no question as to the majority status of the Union and theknowledge of this status by Respondent at all times material herein.The claimedbasis for doubt by Respondent of Jones' not belonging to the Union or not havingauthorized it to act as his bargaining representative is extremely tenuous, being basedon inquiries from Jones and his father directed to Dille as to whether Jones wouldbe the first to be laid off in the event of a reduction in personnel.The effect ofDille's statement to Robblee in early May 1962, informing him that Jones andDevenny had applied to the Union, creates a solid basis for Robblee's knowledgethat Jones had cast his lot with the Union,and nothing in this record would reason-ably support an inference that Respondent had knowledge of any change in Jones'position if any change did, in fact,occur.3.Refusal to recognize and bargain with the UnionThe statement by Robblee on May 29, 1962, addressed to Union RepresentativeWuestney that he would never sign a contract with any labor organization constitutesa clear and unequivocal refusal to bargain.Respondent's subsequent failure tochange its position, coupled with other acts having the foreseeable effect of under-mining the Union, supports the finding that commencing on May 29, 1962, Re-spondent has continued to refuse to recognize and bargain with the Union.4.Unilateral change of salaries of employees in the bargaining unitInasmuch as Respondent had notice of the majority status of the Union prior toMay 29, 1962, the granting of a wage increase to the two employees in the unit inJune 1962 without consultation with the Union represents an attempt by Respondentto undermine the Union as the bargaining representative of its employees.Respond-ent is presumed to have intended this, as it is charged with the result attributable tothe foreseeable consequences of its conduct which in this case would likely be aweakening of the Union's status as a bargaining representative of the employees inthe unit.N.L.R.B. v. The Radio Officers, etc. (A. H. Bull Steamship Company),347 U.S. 17, 45.Respondent explains its grant of wage increases in a seemingly curious manner.Jones allegedly on June 1 was given a wage increase because he was due for a regular6-month raise.The dates of Devenny's increases, set forth above, show that Devennydid not receive a wage increase at regular 6-month intervals. It is also noteworthy412-548-64-vol. 142-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Barnes, who Robblee was practically positive did not belong to the Union, didnot receive a wage increase on June 1, 1962.5.Other conduct of Respondent designed to destroy the support for the Union byemployees in the bargaining unita.Solicitation of employee to leave unitThe solicitation by Respondent of Devenny to accept the outside job in July 1962would have the effect of destroying the bargaining unit. In view of Respondent'sknowledge of the composition of the unit and the antiunion sentiment reflected byPresident Robblee in the May 29, 1962, meeting with Wuestney, Respondent is herechargeable with intent to undermine the Union which would be a foreseeable result ofits action in changing the composition of the unit if it were successful in transferringDevenny out of the unit.The Radio Officers Union, supra.b.Transfer of outside salesman into the unit and notice of termination ofLane JonesAt the May 29, 1962, meeting Robblee indicated that he was practically positiveBarnes, the outside salesman, was not represented by the Union.As noted above,he was on notice that Jones had made formal application to become a union member.After Devenny declined to accept the job of outside salesman, notice of terminationwas given to Jones on July 25, 1962, and Barnes, the outside salesman, was broughtin to work in the store, thereby undermining the majority status of the Union. Inlight of the other circumstances here present, Respondent by this conduct is charge-ablewith another attempt to undermine the Union by weakening its majoritystatus.c.Discharge of Devenny and revocation of notice of termination of Jones as attemptsto destroy the support of employees in the bargaining unit for the UnionThe discharge of Devenny as in the case of Respondent's other conduct describedabove represented a further attempt by Respondent to undermine the Union's bar-gaining status.Whether or not the revocation of the notice of termination to Jonesconstitutes a separate violation seems doubtful. In any event since the recommendedremedy would be the same, it would appear to add nothing here to find this is aseparate violation of Section 8(a)(5) and (1) of the Act. The same considerationsapply to the question as to whether the notice of termination given to Jones is aseparate violation of Section 8(a)(3) and (1).6.Respondent's defense of Devenny's dischargeThe reasons ascribed by Respondent for the discharge of Devenny may becharacterized as personal friction felt by Dille commencing about mid-July 1962when Devenny refused the job of outside salesman.As previously noted, threereasons specified by Dille which purportedly caused this friction appeared to beinconsequential when it is considered that for approximately 4 years Devenny hadbeen held in high esteem by Robblee and Dille, and that the minor incidents coveringa period of 3 weeks at most prior to his discharge had never been mentioned byDille to Devenny prior to, or at the time of, his discharge.It is true that theoretically Devenny could have been dismissed for these reasonswithout constituting an unfair labor practice.However, where as here, there issubstantial evidence, albeit circumstantial, to indicate that an employee was dis-charged to undermine the Union, a definite burden is imposed upon Respondent toprove the existence of a reason not with the prohibitions of the Act sufficient in itselfto warrant or justify the discharge.N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532,536 (C.A. 4). It is found in the light of Devenny's prior satisfactory work historyfor a period in excess of 4 years and the fact that he was not advised as to thesealleged shortcomings prior to his termination, the Respondent has failed to provean adequate reason to sustain its burden in the posture of events here presented.The fourth reason assigned by Dille clearly linked Devenny's discharge with unionactivity.Even though it was only one of Respondent's reasons it still constitutes adiscriminatory discharge.N.L.R.B. v.WhitinMachineWorks,204 F. 2d 883(C.A. 1).In the posture of these events, Respondent's claimed defense of economic neces-sity is irrelevant, as that defense would only apply to Jones and not to Devenny'sdischarge, since Respondent squarely rested its defense of Devenny's discharge onthe personal feelings of Dille. It is worth noting, however, in connection with its SIX ROBBLEES' INC.21claim of economic necessity that its decision to terminate Jones was made only afterDevenny refused the job of outside salesman, and thus frustrated Respondent'sattempt to destroy the majority status of the Union by such a transfer.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III of this report, occurringin connection with the operations of the Respondent described in section I, thereof,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes obstructing commerce and thefree flow of commerce.Upon the basis of the foregoing findings of fact and upon the entire record, I makethe following:V. CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce or in a business affectingcommerce within the meaning of the Act.2.The Union is a labor organization within the meaning of the Act.3.At all times material herein the Union was the designated bargaining rep-resentative of a unit appropriate for the purposes of collective bargaining, consistingof countermen and partsmen and excluding a manager and outside salesmen.4.By refusing to bargain collectively with the Union as the exclusive bargainingrepresentative of all employees in the unit described in paragraph 3, above, Re-spondent has violated Section 8(a)(5) and (1) of the Act.5.By unilaterally changing the salaries of the employees in the unit, describedin paragraph 3, above; by solicitation of employee Devenny to transfer outside ofthe bargaining unit; by transfer of the outside salesman to a position in the unit,and by the discharge of Devenny, Respondent has violated Section 8(a)(5) and (1)of the Act.6.By discriminatorily discharging employee Devenny on August 3, 1962, Re-spondent violated Section 8(a)(3) and (1) of the Act.VI.THE REMEDYThe conventional remedial relief for discriminatory discharge and for failure tobargain violative of the Act will be recommended.With respect to the discrim-inatory discharge, reinstatement and backpay for employee Kenneth Devenny arerecommended in accordance with the formulae set forth in F.W. Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716. Further,a broad cease and desist order will be recommended here as the conduct of Re-spondent in discharging Devenny goes to the heart of the Act and its persistentattempts to undermine the Union indicate the likelihood of other violations of theAct occurring in the absence of a broad cease and desist order.N.L.R.B. v.EntwistleMfg. Co.,120 F. 2d 532, 536 (C.A. 4).RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, it is recommended that Respondent, Six Robblees' Inc.,itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with Retail Clerks Union No. 367, Retail Clerks Inter-national Association, AFL-CIO, and from its attempts to undermine said Unionas the bargaining representative of the employees in its Tacoma store.(b)Discriminating against its employees because of their activity on behalf ofRetail Clerks Union No. 367, Retail Clerks International Association, AFL-CIO,or any other labor organization.(c) Interfering with, restraining, and coercing employees by soliciting the transferof employees from the bargaining unit described above, and by unilaterallygrantingwage increases without consultation with the Union.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of the right to self-organization, to form, join, or assist labor organiza-tions, including the above-named organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action which it is found will effectuate the poli-cies of the Act: 22DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Upon request bargain collectively with the above-named labor organizationsas the exclusive representative of the employees in the aforesaid unit and if anunderstanding is reached, embody such understanding in a signed agreement.(b)Offer to Kenneth Devenny reinstatement to his former or substantially equiv-alent position without prejudice to his seniority, or other rights and privileges pre-viously enjoyed, and make him whole for any loss of earnings he may have sufferedby reason of the discrimination against him in the manner set forth in section V,above, entitled "The Remedy."(c)Preserve and, upon request, make available to the Board's agents, for exam-ination and copying, all payroll records and reports, social security payment records,timecards, personnel records and reports, and all other records necessary or ap-propriate to analyze the amount of backpay with interest and other benefits due,and the rights of reemployment under the terms of this Recommended Order.(d) Post at its store in Tacoma, Washington, copies of the attached notice marked"Appendix." 7Copies of this notice to be furnished by the Regional Director fortheNineteenth Region shall, after being duly signed by a representative of theRespondent, be posted by it immediately upon receipt thereof and be maintainedby it for a period of 60 consecutive days thereafter in conspicuous places includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to ensure that such notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director for the Nineteenth Region in writing within20 days from the receipt of this Intermediate Report and Recommended Order whatsteps Respondent has taken to comply herewith.89 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of a TrialExaminer" In the notice. In the further event that -the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."8 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director In writing within 10 days fromthe date of this Order what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, wehereby notify our employees that:WE WILL upon request bargain collectively with Retail Clerks UnionNo. 367,Retail Clerks International Association,AFL-CIO,as exclusive representativeof all our employees in the appropriate unit with respect to rates of pay,wages,hours of employment,and other conditions of employment,and if an under-standing is reached,embody such understanding in a signed agreement.The appropriate unit is: Countermen and partsmen excluding the man-ager and outside salesmen in Respondent'sTacoma branch.WE WILLNOT discourage membership in Retail Clerks Union No.367, Re-tailClerks International Association,AFL-CIO,or in any other labor organiza-tion, by discriminating in regard to our employees'hire, tenure of employment,or other terms and conditions of employment.WE WILLNOT solicit the transfer of employees outside of the unit describedabove for the purposes of undermining employees' support of the Retail ClerksUnion No. 367,RetailClerksInternational Association,AFL-CIO,or any otherlabor organization.WE WILL NOTmake unilateral changes in wages or other terms and conditionsof employment of our employees in the appropriate unit described abovewithout consulting and bargaining in advance with the above-named labororganization.WE WILL NOTin any other manner interfere with,restrain, or coerce our em-ployees in the exercise of the right to self-organization,to form labor organiza-tions, to join or assist Retail Clerks Union No. 367, RetailClerksInternationalAssociation,AFL-CIO,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,or to engage in concerted NICKEY CHEVROLET SALES,INC.23activities for the purpose of collective bargaining or other mutual aid or pro-tection,or to refrain from any or all such activities,except to the extent thatsuchrightmay be affected byan agreement requiring membership in a labororganization as authorized in Section 8(a)(3) ofthe Act,asmodified by theLabor-Management Reporting and DisclosureAct of 1959.WE WILL offerKenneth Devenny immediate and full reinstatement to hisformer or substantially equivalent, position without prejudice to his seniority orother rights and privileges.WE WILL makewhole Kenneth Devennyfor anyloss of earnings,togetherwith interest,that he may have suffered as a resultof ourdiscrimination againsthim.All ouremployees are free to become or remain,or refrain from becoming orremaining,members in good standing of RetailClerks Union No. 367, Retail ClerksInternationalAssociation, AFL-CIO, or any otherlabor organization,except to theextent that this rightmay be affectedby an agreement in conformitywithSection8(a)(3) of theNational LaborRelationsAct, as was modified by the Labor-Management Reporting and DisclosureAct of 1959.Six ROBBLEES' INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee in the event he is presentlyserving in the Armed Forces of the United States of his full right to reinstatementupon application in accordance with the Selective Service Act after discharge fromthe Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 327 LoganBuilding, Fifth and Union Streets, Seattle 1, Washington,Telephone No. Mutual2-3300, Extension553, if theyhave any questions concerning this notice or com-pliance with its provisions.Nickey Chevrolet Sales,Inc.andAutomobile Mechanics Local701, International Association of Machinists,AFL-CIOandExcavating,Grading, Asphalt,Private Scavengers and Auto-mobile Salesroom Garage Attendants LocalNo. 731,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Cases Nos. 13-CA-5095and 13-CA-5096.April 16, 1963DECISION AND ORDEROn December 28, 1962, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].142 NLRB No. 4.